DETAILED ACTION
	This is in response to the Applicant's arguments and preliminary amendments filed on 26 June 2020 in which claims 1-16, 23, 26-33 are currently pending and claims 17-22, 24-25 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 18 September 2020, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Objections
Claims 11-12 are objected to because of the following informalities:  
Regarding claim 11, it is unclear what is meant by the claimed limitation “generate at least a portion an access address code” in line 3.
Regarding claim 12, it is unclear what is meant by the claimed limitation “the control circuitry is synchronously switch the RF analog circuitry and the digital front-end circuitry” in line 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-9, 12, 15-16, 26-27, 29-31, 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murali et al. (PG Pub US 2019/0190765 A1).
Regarding claims 1, 15, 26, Murali discloses an apparatus of a wireless communication device, a method and a non-transitory computer-readable medium comprising instructions that are, when executed by processing circuitry to (fig. 2):
control circuitry to cause receiver circuitry of the wireless communication device to switch between an on-mode and an off-mode (“An example T1/T2 duty cycling when the receiver is listening for advertising frames is T1=2 us and T2=N us OFF” [0014]); 
synchronizing circuitry to: perform a correlation on signals of a packet received by the receiver circuitry when in the on -mode to detect a pattern in the received signals (“the low power receiver performing a series of variable length preamble detection cycles, each cycle of length Tcyc having a duration equal to or less than a shortest expected packet preamble to be detected, each Tcyc having an operative interval T1 for sampling a received energy level and comparing a previous value to a current value for an energy increase larger than a threshold” [0004], “if an energy detect event occurs, a 
 cause the control circuitry to hold the receiver circuitry in the on -mode based on detection of the pattern in the received signals (“the receiver to be powered on at periodic intervals to check for a preamble 106, and if a preamble is present, remaining powered on to recover the remainder of the packet fields 104” [0011]); and 
demodulation circuitry to process additional signals of the packet received by the receiver circuitry when held in the on-mode (“if an energy detect event occurs, a Bluetooth preamble detection process 406 occurs, examining the preamble for the 0xAA pattern, and continuing on to packet demodulation 418 if found” [0019], “the receiver to be powered on at periodic intervals to check for a preamble 106, and if a preamble is present, remaining powered on to recover the remainder of the packet fields 104” [0011]).
Regarding claims 2, 16, 27, Murali discloses everything claimed as applied above. In addition, Murali discloses turn off a low noise amplifier (LNA) of the wireless communication device when the receiver circuitry is in an off –mode (“a T2 interval 305 where the receiver is powered off and no power is consumed” [0013], “the RF receiver and ADCs are turned off during the T2 period” [0017], fig. 2). 
Regarding claims 5, 29, Murali discloses everything claimed as applied above. In addition, Murali discloses terminate the correlation based on detection of no recognized bit pattern in the received signals (“if an energy detect event occurs, a Bluetooth preamble detection process 406 occurs, examining the preamble for the 0xAA pattern, and continuing on to packet demodulation 418 if found, otherwise returning to the 
Regarding claims 6, 30, Murali discloses everything claimed as applied above. In addition, Murali discloses switch between the on -mode and the off -mode in a static timing pattern (“The preamble detection is performed by cyclically sampling the baseband 302 signal with A/D converters 242 and 246 at a low rate during an operative T1 sample interval 304 followed by a T2 interval 305 where the receiver is powered off and no power is consumed. The T1 304 sample interval and T2 305 power down interval cyclically occur in a duration Tcyc 303, where Tcyc is equal to, or shorter than, the Bluetooth packet preamble” [0013], fig. 3). 
Regarding claims 7, 31, Murali discloses everything claimed as applied above. In addition, Murali discloses switch between the on -mode and the off -mode in a dynamically determined timing pattern based on at least one of a detection of wireless interference or a determined signal-to-noise ratio (SNR) (“The BLE receiver 200 operates at 10 dB Signal plus Interference to Noise (SINR) ratio or higher. Signal to Noise ratios down to 6 dB can be reliability detected by checking for Power-rise on the Rx 1 MHz Filter output. This would save the power in the digital baseband processor 240 but it wouldn't save much power in the LNA, Rx Mixer, LO Buffer, Rx ABB and the ADC of the analog front end 204. One possible approach is for the RF receiver and ADC to turn ON and settle within 1 us and to employ fine grained duty -cycling. An example T1/T2 duty cycling when the receiver is listening for advertising frames is T1=2 us and T2=N us OFF, where N can be even as high as 10 us during listen and use the 
Regarding claim 8, Murali discloses everything claimed as applied above. In addition, Murali discloses detect at least one of preamble data and access address data of a Bluetooth Low Energy (BLE) advertising packet (“It is desired for the receiver to be powered on at periodic intervals to check for a preamble 106, and if a preamble is present, remaining powered on to recover the remainder of the packet fields 104” [0015]). 
Regarding claim 9, Murali discloses everything claimed as applied above. In addition, Murali discloses detect at least one of at least one of access code data and packet header data of a Bluetooth Basic Rate (BR) packet (“It is desired for the receiver to be powered on at periodic intervals to check for a preamble 106, and if a preamble is present, remaining powered on to recover the remainder of the packet fields 104” [0015]).
Regarding claim 12, Murali discloses everything claimed as applied above. In addition, Murali discloses the receiver circuitry comprises RF analog circuitry and digital front-end circuitry, and the control circuitry is synchronously switch the RF analog circuitry and the digital front-end circuitry between an on -mode and an off –mode (“A receiver for Bluetooth Low Energy (BILE) packets has an analog front end (AFE) for amplification and conversion of received wireless signals to baseband, analog to digital converters to digitize the baseband signal, and an energy detector coupled to the analog to digital converter for detecting an energy rise in the baseband signal. . The 
Regarding claim 33, Murali discloses everything claimed as applied above. In addition, Murali discloses the packet is one of a Bluetooth Low Energy (BLE) advertising packet and a Bluetooth Basic Rate (BR) packet (“BLE wireless packets” [0004], “Bluetooth LE advertising frames” [0015]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Murali in view of Sun et al. (PG Pub US 2018/0091980 A1).
Regarding claims 3, 28, Murali discloses everything claimed as applied above.
However, Murali does not explicitly disclose perform the correlation by testing multiple packet timing hypotheses. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the correlation by testing multiple packet timing hypotheses because “where the different systems utilizing the shared spectrum are synchronized, then detection and identification of the signature sequence may be simplified” [0106].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Murali in view of Sher et al. (US Patent No. 7,457,378 B1).
Regarding claim 4, Murali discloses everything claimed as applied above.
However, Murali does not explicitly disclose a 4-symbol-based correlator circuit to perform the correlation.
Nevertheless, Sher discloses “Received symbols are cross-correlated with the 4-symbol preamble” [col 1 lines 64-65].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a 4-symbol-based correlator circuit to perform the correlation because “Bluetooth systems use an all-digital baseband receiver to recover transmitted symbols. A received analog Bluetooth signal is sampled by the ADC, usually at a sampling rate that is a multiple of the symbol rate. Bluetooth type systems are designed to be very low cost, requiring signal processing algorithms that are computationally limited, yet efficient [col 1 lines 50-58].
Claims 10, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Murali in view of Tsai et al. (PG Pub US 2013/0273852 A1)
Regarding claims 10, 23, Murali discloses everything claimed as applied above. In addition, Murali discloses the receiver circuitry comprises an analog filter circuit comprising input terminals and one or more circuit elements (“the receiver providing samples of a baseband signal using an analog to digital converter” [0004], “RF receiver 200, having an antenna 202, RF front end 204 with low noise amplifier 206, quadrature mixers 220 and 228, local oscillators 230 and 224 for conversation of received RF to baseband, low pass (or optionally band pass) filters 208 and 210, variable gain amplifiers 212 and 214 for performing gain control, filters 216 and 218, and analog to digital converters 242 and 246” [0012]).
However, Murali does not explicitly disclose connect the circuit elements of the analog filter circuit to a supply voltage when the receiver circuitry is in the off -mode; and short input terminals of the analog filter circuit for a duration of time upon switching the receiver circuitry to the on -mode.
Nevertheless, Tsai discloses “components inside the Bluetooth device in a power-on state according to the first embodiment of the present invention. When the rotating member 20 is rotating from the lateral side to the back side of the body 10, the first electrode 23 is contact with the second electrode 13 on the circuit board 12; the circuit becomes a short-circuit state, and the Bluetooth device 100 is in a power-on state such that the user may perform the functions of the Bluetooth device 100” [0031].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the circuit elements of the analog filter circuit to a supply voltage when the receiver circuitry is in the off -mode; and short input terminals of the analog filter circuit for a duration of time upon switching .
Claims 11, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Murali in view of Nath et al. (PG Pub US 2012/0235865 A1).
Regarding claims 11, 32, Murali discloses everything claimed as applied above. However, Murali does not explicitly disclose generate at least a portion an access address code; and compare the generated access address code portion to the signals of the packet received by the receiver circuitry.
Nevertheless, Nath discloses “the device begins to scan for nearby Bluetooth MAC address codes 203. Detected codes are periodically sent to the data hub for comparison to known MAC address codes for service advisors and other MAC addresses associated with one or more service facilities 204” [0037].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to generate at least a portion an access address code; and compare the generated access address code portion to the signals of the packet received by the receiver circuitry because “the system periodically checks for proximity of the user's vehicle by scanning for the registered vehicle Bluetooth or other wireless communication MAC address or identification code 202” [0037].
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murali in view of Khan et al. (PG Pub US 2018/0199190 A1).
Regarding claim 13, Murali discloses everything claimed as applied above. In addition, Murali discloses error detection circuitry to: detect an error in the additional signals of the packet (“a CRC for error checking and packet data validation” [0011]).
However, Murali does not explicitly disclose discard the packet based on detection of the error in the additional signals.
Nevertheless, Khan discloses “If the received and the computed CRC values do not match, the advertising packet may thus be discarded” [0186].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to discard the packet based on detection of the error in the additional signals because “This may have the effect that errors in the advertising data resulting from the transmission may be detected. Such errors may prevent a successful decryption of encrypted data even if the correct encryption key is used” [0186].
Regarding claim 14, Murali, Khan discloses everything claimed as applied above. However, Murali does not explicitly disclose detect an error in the additional signals of the packet by: computing a cyclical redundancy check (CRC) value based on the additional signals of the packet; and comparing the computed CRC value with a CRC value in the additional signals of the packet to detect an error.
Nevertheless, Khan discloses “The un-encrypted data further comprises a CRC value for the entire advertising data. If this CRC value has been computed by BLE beacon 300, the used CRC polynomial may be version independent. Mobile device 320 may check at first this CRC value by computing a CRC value over the entire advertising data using the same CRC polynomial and comparing it with the received CRC value. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to detect an error in the additional signals of the packet by: computing a cyclical redundancy check (CRC) value based on the additional signals of the packet; and comparing the computed CRC value with a CRC value in the additional signals of the packet to detect an error because “This may have the effect that errors in the advertising data resulting from the transmission may be detected. Such errors may prevent a successful decryption of encrypted data even if the correct encryption key is used” [0186].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	12/01/2021